Citation Nr: 1447793	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, also claimed as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to an increased rating in excess of 20 percent disabling for service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, during the Vietnam Era.  He served in Vietnam from June 25, 1970, to May 1, 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which denied service connection for peripheral neuropathy of the right upper extremity and denied an increased rating in excess of 20 percent disabling for service-connected diabetes mellitus, type II.  The Veteran disagreed with his evaluation and subsequently perfected an appeal. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.

In April 2010, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was represented in this appeal by Disabled American Veterans (DAV).  A VA Form 21-22 dated March 2009 appointing DAV as the Veteran's representative is of record.  However, VA received a VA Form 21-22a dated February 2014 wherein the Veteran appointed J. Michael Woods, Esq. as his new representative.  Accordingly, the Board concludes that the Veteran is now represented by J. Michael Woods, Esq., and is not represented by DAV in this appeal.

A review of the Veteran's claims folder indicates that a March 2013 rating decision denied the Veteran's claims of whether new and material evidence had been received sufficient to reopen previously denied claims of entitlement to service connection for a right ear hearing loss disability and tinnitus as well as entitlement to service connection for TBI.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with that decision in February 2014.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran in a statement dated August 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's peripheral neuropathy of the right upper extremity claim in April 2010 for the Veteran to be afforded a VA examination in order to determine whether his right upper extremity neuropathy is related to his military service or is related to his service-connected diabetes mellitus.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's right upper extremity neuropathy claim.  Specifically, the Veteran was afforded a VA examination in June 2010.  After examination of the Veteran, the VA examiner diagnosed the Veteran with right carpal tunnel syndrome.  Pertinently, the VA examination did not provide an opinion as to whether the Veteran's right carpal tunnel syndrome is related to military service as directed by the Board in the April 2010 remand.  Moreover, with regard to whether the Veteran's right carpal tunnel syndrome is related to his diabetes, the examiner opined that the right carpal tunnel syndrome is less likely as not caused by or a result of the diabetes.  The examiner reported that although carpal tunnel syndrome is common, it is known to be more common in patients with diabetes.  He further stated that it is not possible to state whether or not the Veteran would have developed this condition independent of his diabetes, but it is known that diabetes put him at a higher risk for developing.  Given the equivocal nature of the rationale provided by the VA examiner, the Board finds that the opinion rendered by the VA examiner is inadequate for evaluation purposes.  Further, the Board notes that the VA examiner did not provide an opinion as to whether the Veteran's right carpal tunnel syndrome is aggravated by the diabetes.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  

In light of the foregoing, the Board finds that an additional opinion should be obtained as to whether the Veteran's right carpal tunnel syndrome is related to his military service, or is caused or aggravated by his service-connected diabetes as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

With respect to the Veteran's diabetes, he was last afforded a VA examination in June 2010 as to this disability.  In a September 2013 Informal Hearing Presentation filed by his former representative, the Veteran contended that his diabetes has since increased in severity.  Notably, medical evidence dated subsequent to the June 2010 VA examination shows that the Veteran continues to receive treatment for his diabetes, and that it is "tightly controlled."  See, e.g., a VA treatment record dated February 2013.  

In light of the lay and medical evidence indicating a worsening of the Veteran's diabetes, the Board finds that a contemporaneous VA examination would be probative to ascertain the current severity of the Veteran's diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to 
determine the current nature, extent, and severity of his service-connected diabetes mellitus disability. 

The claims file must be made available for review of the Veteran's pertinent medical and other history, particularly records of any relevant treatment.  The examiner should note whether the Veteran's claims folder was reviewed. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should note the current level of severity of the diabetes mellitus, including whether it is manageable by diet, injection of insulin, and/or regulation of activities; any episodes of ketoacidosis or hypoglycemic reactions, including any that requires hospitalization and the frequency of hospitalization; any weight loss or loss of strength; and any other complications.

		The examiner should also provide an opinion as to the following:

a.  Is it at least as likely as not that the Veteran's 
right carpal tunnel syndrome is related to his military service.

b.  Is it at least as likely as not that the Veteran's 
right carpal tunnel syndrome is due to or caused by the service-connected diabetes.

c.  Is it at least as likely as not that the Veteran's 
right carpal tunnel syndrome is aggravated by his 
diabetes.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right carpal tunnel syndrome found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



